Structural policies and EU cohesion (debate)
The next item is the report by Francisca Pleguezuelos Aguilar, on behalf of the Committee on Regional Development, on the impact and effects of structural policies on EU cohesion.
rapporteur. - (ES) Mr President, I would like to begin by congratulating the European Commission on the timeliness of this initiative report.
It is timely both in terms of the fourth debate on cohesion and in terms of the forthcoming debate on the review of the European Union budget 2008-2009, since the cohesion policy will probably be the European Union's biggest budget line, and this policy's added value will be clear to all of us.
My intention in this impact report has therefore been to deal with that impact in four broad areas: the social, the economic, the territorial and governance, making a series of proposals pursuing various objectives.
Firstly, of course, to optimise the synergy between the European Union and the Member States' various public policies.
Also to strengthen innovation and the territorial dimension of cohesion.
We also aim to measure more precisely, with new indicators, the convergence between the regions and the impact of the cohesion policy.
Finally, to improve governance and raise the cohesion policy's visibility, because our aim is to bring that policy closer to the European citizens.
In this regard, I would like to highlight some of the proposals in the report. On the one hand, the need to strengthen administrative capacity in the implementation phase of the new cohesion policy, through the setting up of a network of accredited trainers in order to implement all training measures and, in particular, to implement them at all levels, especially at local level, where I believe most work needs to be done.
With regard to the synergies between the various public policies, this report urges the Commission to explore new ways to combine the Structural Funds with other policies and other Community aid with a view to promoting competitiveness, research and innovation.
To this end, it proposes, in addition, of course, to promoting good practices and measuring the impact of this Fund, that ESPON be endowed with the resources and functions needed to enable it to act as a genuine observatory of good practices.
Furthermore, we aim to strike a territorial balance between rural areas and urban areas, and it is therefore proposed to stimulate the exchange of good practices in networks - in territorial networks - and in particular to support economic areas that are remote from major urban areas.
We must also work on the leitmotiv of the territorial dimension, which is polycentrism, and, of course, the use of new technologies.
With regard to innovation, a factor that is clearly implemented by the cohesion policy, the report proposes, on the one hand, adopting the Aho report, which proposes earmarking at least 20% of the Structural Funds for promoting R+D+i, and that it be used not just for major projects, but also for smaller projects and particularly in the least-favoured regions.
Similarly, given that more than 90% of Europe's productive fabric is made up of small and medium-sized businesses, we believe that it is vital to provide them with easier access to European aid and programmes, particularly with regard to innovation.
We have therefore proposed technology tsars at regional and local level, who, in association with regional projects and networks, will undoubtedly help to make these SMEs more dynamic.
I am sure, ladies and gentlemen, that these and other measures proposed in the report will make it possible to raise the visibility of the cohesion policy and its practical results for the European citizens.
Furthermore, to a certain extent as a result of the events that have recently been taking place in relation to possible relocations in all production sectors and in all countries, including my own, I would like to mention that I have tabled three amendments to my own report that stress and, above all, reiterate the measures already taken up in resolutions approved by this Parliament on relocations of companies and ways to guarantee that companies that receive Community funding do not relocate their activities. And, above all, that, should they do so, sanctions are imposed on them.
I would call upon you to support these amendments, because I believe that they have already been debated and approved in this House.
I would like to end by thanking all of the shadow rapporteurs and all of the Members whose proposals have enriched this report, which I hope you will support.
Mr President, it is a pleasure for me to come before Parliament to exchange views on the report by Mrs Pleguezuelos Aguilar, launched by the Committee on Regional Development. I am told by my colleague, Commissioner Hübner, who apologises for not being able to be here today, that, as in the case of the previous reports, it shows again how excellent and efficient our collaboration is.
I fully share the view that cohesion policy is essential to reducing internal EU disparities on the one hand and closing the gap between the European regions and the world-leading economies on the other. This is so because cohesion policy is based on a modern paradigm of sustainable development which may be best described as a conditional grant.
In order to benefit from the policy, Member States are required to draw up a medium-term strategy for the use of the resources, to cofinance European aid from national budgets, to work in partnership at national, regional and local level and to respect EU laws and policies. These conditions have resulted in the development of an efficient management system shared between European, national, regional and local levels - a system of multi-level governance.
On top of this, as the report correctly points out, cohesion policy makes a substantial contribution to the increase of commercial flows within the internal market and, as a result, has spill-over effects outside the regions and countries in which the policy is implemented. We all have to admit, however, that the impact of our policy has probably not been sufficiently measured, explained or appreciated.
Clearly, cohesion should be assessed on the basis of multiple dimensions and should not be limited only to GDP since, in the short- and medium-term, this fails to reflect many important aspects of the impact of European cohesion policy. Therefore, the fourth cohesion report will carry out a thorough analysis of economic, social and territorial cohesion in the European Union with the help of a wide range of indicators.
Certainly, one of the keys to its success lies in the fact that cohesion policy is an integrated, fully-fledged policy. It is not a bundle of sectoral approaches, but a policy that integrates different policies in the overriding context of development strategy. That is why it can deliver specific tailor-made solutions for each European region or territory. At the same time, it is a new policy that critically depends on coordination and synergies with other EU and national policies.
This brings me to the link between the strategy for growth and jobs, and cohesion policy. As early as this year, each Member State will set out how cohesion policy contributes to the implementation of the national reform programme. Equally, the Commission will, in its annual progress report to the Spring European Council, summarise the progress towards achieving the Union's priorities of promoting competitiveness and creating jobs, including meeting the objectives of the integrated guidelines for growth and jobs for 2005-2008. We have also introduced an earmarking approach which assures that the predominant share of policy resources is invested in key Lisbon drivers.
As you know, the programming phase has not yet been finalised. However, according to the available data, we can already state that the reinforcement of the strategic approach of cohesion policy and its concentration on the growth in jobs agenda has been a success. In fact, around EUR 200 billion will be invested in Lisbon priorities between 2007 and 2013. If we add to this cofinancing and private resources leveraged by cohesion policy intervention, we may well see this figure double, and we need to compare this to EUR 150 billion in 2000 to 2006.
In addition, in the new 2007-2013 period, we have reinforced the coordination mechanisms inside the Commission, both in the context of the programming documents and in day-to-day operation. In a way, the preparation for the 2007-2013 programming period became a meeting point between different EU priorities. Take, for instance, research and development and innovation. At EU level, new synergies have been established between cohesion policy, the seventh Research and Development Framework Programme and the Competitiveness and Innovation Programme. The last two programmes will take more account of the specificities of the regions that are lagging behind. Cohesion policy, on the other hand, will significantly increase its contribution to the financing of R[amp]D and innovation activities.
The departments within the Directorate-General for Regional Policy, in cooperation with those of Mr Potočnik, are working on a communication to provide information and advice on how to combine the resources of cohesion and RDT policy in order to increase their respective effectiveness, which is to be adopted in July.
draftsman of the opinion of the Committee on Budgets. - (FR) Mr President, I should like to thank you for giving me the floor as draftsman of the opinion of the Committee on Budgets. Indeed, during a unanimous vote, the Committee on Budgets issued an opinion on the impact and consequences of the structural policies on EU cohesion.
It is not necessary, here, to point out at length that these policies are the supreme expression of the solidarity of the European people. However, while, in fact, it is clear that these policies help gradually to align Europeans' living standards by means of economic lever effects, we note that there is a lack of common indicators to measure their real impact. Our Parliament which, I would remind you, is jointly responsible for the budget, must be able to have these EU-wide indicators so that it can make best possible use of the Community budget resources and also improve the way in which the budget implementation is monitored.
That is why I should like once again to stress the need for us to create a new measuring instrument that is shared by all of the Member States and counterbalanced by the various indicators. These indicators would take account - as was highlighted a moment ago by the Commissioner, to whose remarks I fully subscribe - not only of economic growth, of course, unemployment, the level of equipment and the level of research and innovation, but also of points connected with people's quality of life, such as life expectancy, birth rates and the level of earnings of our fellow citizens. We could therefore genuinely improve the lever effect for the well-being of all Europeans.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I should like first of all to pay tribute to the very high quality of the report by our fellow Member, Mrs Pleguezuelos Aguilar. I should also like to say what a pleasure it was for us to work together on drafting this report. I believe that the rapporteur has covered all the main points, as has Mrs Griesbeck, with whose remarks I wholeheartedly agree. I should like, however, simply to draw your attention to four points.
Firstly, we need to evaluate the situation properly and, to that end, indicators, which have just been mentioned, seem crucial. At the moment, we only have GDP, which is really not enough.
Secondly, we also need to integrate properly the new territorial challenges that we are going to, and that we already, face. I am thinking about the ageing of the population, energy, climate change and also agricultural policy, which unquestionably influences cohesion policy.
Thirdly, the EU structural policies will very soon represent the first EU budget. That is why an integrated approach not only with the other EU policies, but also with those practised in each of the Member States, is extremely important.
As for the fourth point, Commissioner, I believe that we need to discuss it seriously: it concerns the structural policy and the Lisbon Strategy. Of course, the structural policy must contribute to the practical expression and success of the Lisbon Strategy, but let us be careful to ensure the balanced development of the territories. It seems entirely obvious to me that, in itself, the Lisbon Strategy does not make for balance: I believe that we must be very mindful of that. Very soon we will have a further opportunity to speak about this matter: when Parliament receives the fourth report on cohesion and when we carry out our work on this subject with the aim of knowing how to develop this policy in the future.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like to start by saying how very grateful I am to the rapporteur for her dedicated work on the fine report that she has put before us.
Like a number of others that are currently under discussion in the Committee on Regional Development, this report is one of the building blocks of a future structural and cohesion policy, and by 'future' I mean that, while this will be reviewed in the course of the 2009 mid-term review, 2014 will see us having to start redesigning the cohesion policy that we are preparing today.
I am very grateful to Mrs Pleguezuelos Aguilar for having brought three important points back into the debate and given them added emphasis. There is no doubt about it: the competitiveness of the European Union as a whole is one of the challenges of the twenty-first century, and, as the rapporteur rightly points out, the development of research and technology is an essential element in that, one that must, of course, also be, in the areas of cohesion policy, the basis of development, not least of the less developed regions.
Territorial cooperation is something else that needs to be put much more at the heart of our policy-making now that the European Union has 27 Member States, for urban centres, and the issue of how they relate to rural areas, constitute a challenge that we will, over the coming years, have to face with greater determination.
The third problem that Mrs Pleguezuelos Aguilar addressed - and I fully endorse the way she did it - is the requirement that we do much more than we have before for the regions that are affected by depopulation, which young people are abandoning because they see no opportunities for themselves there. The issue of demographic change throughout the European Union, in every one of its Member States, is a completely new challenge for cohesion policy, and the rapporteur is right to treat migration as a problem.
Let me conclude with a personal observation, which I will address to my good friend Paca. Paca, I am so glad to see that you are able to be here again today and to take part in the debate on your report. I speak for all our group when I say that I wish you lots and lots of strength and energy for the coming days and the coming week, so that you may come back here restored to health and vigour, ready to carry on playing your part in the work of this House.
on behalf of the ALDE Group. - (SL) The coordination of efforts in the area of structural policies will be a challenging administrative test for those countries that joined the European Union in 2004 and later. It is in everyone's interest for this to be carried out as smoothly as possible.
If, at the end of the budget period, we are to speak about the success of the integrated European structural policy, we need to encourage communication among the various parties at both national and regional levels, to foster the exchange of experiences and to encourage people to learn from good examples. The rapporteur proposes indicators which would serve to compare individual practices with each other. Our political group also believes that the amount of funding from structural funds that is allocated to innovation will determine the fulfilment of the development goals for the entire European Union.
An orientation towards renewable energy sources is an area where national development interests are interwoven with the goals of the Community. Moreover the sustainable development of cities demands some coordinated thinking about the use of various structural policy tools, since this touches upon numerous objectives, ranging from housing to employment and waste management, as a special aspect of the attitude towards natural resources.
We agree with the rapporteur that the indicators for measuring progress must be such that they encourage those implementing structural policies to seek synergies in various fields. The promotion of competitiveness, especially in the small enterprise category, is one of these possible synergy effects that should be closely monitored and analysed.
Finally I would like to thank the rapporteur, Mrs Pleguezuelos, for her successful work.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, the Committee on Regional Development has recently tabled a couple of important own-initiative reports. Today, we are to debate the document drawn up by Mrs Pleguezuelos Aguilar. I should like to take this opportunity to thank her publicly for her work.
We have already talked a great deal about cohesion within our community. Essentially, cohesion means levelling out the differences between the richest and the poorest regions. Implementation of this policy is always linked to solidarity within the Union. This should not be forgotten, bearing also in mind that under the current Financial Perspective EUR 310 billion is allocated to regional policy. That equates to almost 36% of the Union's expenditure. It is our taxpayers' money and must be used as sensibly as possible.
It is therefore worth emphasising the usefulness of creating an integrated structural policy, linking the effects of actions undertaken in the framework of the structural funds and the Cohesion Fund with the other areas of Union policy. In his address to the House, the Commissioner referred to scientific research and to the Seventh Framework Programme. Full cooperation between the Union's institutions, Member States and regional authorities must be ensured. This involves recognising the particular circumstances of individual regions, and taking account of both economically backward areas and also of areas with difficult geographical or social conditions.
What is at issue is not giving equal shares to all, but promoting equality of opportunity for all, notably as regards access to education, healthcare, and environmental protection. Such equality must also apply to the disabled.
It is worth emphasising the achievement of harmonised development of urban areas, where some 80% of the Union's inhabitants reside. Appropriate action in rural areas is also required, to ensure that living conditions in the latter are not significantly different from those in the cities.
In addition, the House must keep in mind the need to take account of issues pertaining to the family and family policy in the broader Union action programme.
I am glad we recognise the virtues of inter-regional and cross-border cooperation. A levelling-out policy based on solidarity is called for, together with a sustainable development policy also based on solidarity.
We also have a practical question to pose: what is the best indicator with which to assess cohesion? It is right not to restrict ourselves exclusively to per capita GDP.
I am quite sure that this report will do much more than simply stimulate an interesting debate. It will also make it possible to draw on experience to date and on best practice relating to Europe's actual economic, social, territorial and cultural cohesion. We deserve as much.
on behalf of the GUE/NGL Group. - (PT) In the context of the own-initiative reports that Parliament has presented on the future of the EU's structural policy ahead of a fourth report on cohesion and the debate on the Community budget set for 2008-2009, we wish to restate our view that the objective of regional development policy should be that it become the main instrument for effectively reducing regional disparities and for promoting genuine convergence between Member States by means of economic and employment growth.
For this to happen, the redistribution element of the Community budget needs to be guaranteed and boosted. Similarly, funds for cohesion must be increased, and cohesion should take precedence over any other objectives such as those enshrined in the Lisbon Strategy.
Accordingly, we are opposed to the attempts at making the award of resources under future cohesion policy conditional on the implementation of what are known as 'beneficial growth' policies at national level, such as those forming part of this report. We disagree that the granting of funding under cohesion policy should be conditional on economic performance criteria laid down at Community level, which would be an extra instrument to exert pressure on the Member States over the way in which they define their economic and social policies. As such, the economically least developed countries would be penalised twice over.
(PL) Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mrs Pleguezuelos Aguilar on this report, which deals with the important issue of the effectiveness of structural policies.
The European Union's cohesion policy draws on structural policies and is a permanent and ongoing element of the European Union's policies, although its content and methods change over time. It is worth emphasising that the Lisbon Strategy is just such a transitional and temporary policy. Cohesion policy, however, is a permanent and ongoing European Union policy.
Cohesion policy is effective when it attains its aims, thus increasing economic, social and territorial cohesion. Its effectiveness depends on several factors.
Firstly, it is essential to ensure the complementarity of individual European Union policies, both Community policies and national ones, coordinated at Union level.
Secondly, cohesion policy should be adjusted to the European Union's current development challenges, for instance reducing the discrepancies between regions regarding development of a knowledge-based economy and the rate of innovation.
Thirdly, all types of public authorities must be committed to the implementation of cohesion policy. Mrs Pleguezuelos Aguilar is therefore to be commended on her many references to national, regional and local authorities. Multi-level management is a sine qua non of effective cohesion policy.
The debate on this report coincides with the European Commission's presentation of the Fourth Progress Report on Cohesion and represents a useful political recommendation for the analysis of data contained in the report and for developing conclusions based on the analyses contained therein.
(PL) I should like to highlight the following issues relating to the new cohesion policy.
Firstly, in the programming period currently under way, cohesion policy is particularly important for the new Member States, because most of the resources from the structural funds are allocated to these countries.
Secondly, the new Member States have established ambitious aims within their development strategies. For example, one of the aims Poland has set itself in its national strategic reference frameworks is to increase employment from the current 50% to 60%.
Thirdly, it is important to achieve a territorial dimension of cohesion, and above all to strive to reduce the imbalance regarding the development of rural and urban areas.
Fourthly, new indicators to assess the impact of cohesion policy are needed. Per capita GDP is not sufficient on its own. It very often happens that the GDP level in a particular area is close to the Union's average, even though many parts of that same area are significantly under-developed. This is the case in Mazovia, the Polish Vovivodship I come from.
Mr President, I wish to begin by thanking the House for this debate and Members for their comments.
Let me make two points here. First, it is true that the cohesion policy is working, but we still need more visibility and more knowledge about its impact. We have already reinforced our communication strategy so as to enlarge the visibility of the interventions. The Commission also counts on Members of the European Parliament to help in this communications effort in your national and regional contexts, and the Commission is open to any new ideas coming from your side.
Secondly, globalisation entails new challenges but also opportunities. Consequently, cohesion policy must be able to face the former and to seize the latter. We must ensure that our labour force is adaptable to new challenges so that economic restructuring can take place as a continuous and low-intensity process, with no negative effects accumulated in space and time.
In addition, we must ensure that the approach to the competitiveness of our regions takes proper account of issues like population ageing, migration flows, climate change, energy and increased commercial competition. However, we should not be too pessimistic: there are many regions in the Union which rank among the most competitive and innovative regions in the world and which are benefiting from globalisation. This has been achieved by investing in new skills, building or attracting new reservoirs of talent and encouraging networks and clusters.
It is by building on these successes and development strategies that the Union can mobilise all its potential and place its economy on a high-growth, sustainable path.
On the point concerning the importance of research and development, I would like to stress that the R[amp]D Framework Programme has evolved over time and now incorporates specific measures for the benefit of the regions, in particular those with the weakest R[amp]D capacities. Likewise, the importance of an integrated EU approach to innovation, mobilising a mix of instruments from R[amp]D to cohesion policy, has been acknowledged. Cohesion policy, on the other hand, has substantially increased its investments in R[amp]D and innovation, up to almost EUR 50 billion in 2007-2013, in order to make it possible for all EU regions to have sufficient capacity to access the framework programme on a competitive basis.
Regarding the issue of new indicators, I wish to underline that the cohesion policy framework was fixed from 2007-2013. On 7 June 2007 Commissioner Hübner will present the fourth cohesion report in Parliament's Regional Development Committee.
Finally, I would like to assure you that I have taken due note of your suggestions, ideas and concerns, which will be forwarded to Commissioner Hübner, who will certainly give them her full attention.
The debate is closed.
The vote will take place on Tuesday 22 May.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (FR) Cohesion policy, which is going to become the main item in the EU budget, must better combine the Structural Fund measures with the other Community policies, in order to increase the synergies aimed at promoting competitiveness, research and innovation in our regions.
The structural policies conducted in the outermost regions would have an even greater impact if the Union demonstrated greater flexibility in agreeing to rid itself, as and when necessary, of certain 'Community dogmas' and in respecting the special conditions of the outermost regions, whose territories are cramped, far from the single market and subject to regular natural disasters.
An analysis of the multiplier effect of the Structural Funds, in terms of how it attracts private investment, must make it possible to increase cooperation between the public and private sectors, for the benefit of sustainable, polycentric and balanced development in the European Union.
Accordingly, the EU structural policy must stimulate the spirit of initiative, with the aim of developing centres of excellence in the outermost regions. It must do so by relying on sectors that make the most of their skills and know-how, such as waste management, renewable energies, student mobility, research into climate change and crisis management.